UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-5161


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAY CHARLES PAGE,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00024-NCT-1)


Submitted:   June 27, 2011                  Decided:   July 12, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Harp, II, CHARLES H. HARP, II, P.C., Lexington, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ray Charles Page pled guilty, pursuant to a written

plea agreement, to one count of possession of a firearm by a

convicted      felon,         in     violation      of     18     U.S.C.       §§ 922(g)(1),

924(a)(2)      (2006).              The     district       court     calculated        Page’s

Guidelines       range       under    the    U.S.    Sentencing      Guidelines        Manual

(2009)    at       seventy     to     eighty-seven         months’       imprisonment        and

sentenced      Page    to     seventy        months’      imprisonment.          On   appeal,

counsel    has      filed     a    brief     pursuant      to   Anders     v.    California,

386 U.S. 738         (1967),       stating     that       there    are     no    meritorious

issues for appeal, but questioning whether the district court

abused its discretion in imposing sentence.                        We affirm.

              We     review        Page’s      sentence         “under     a     deferential

abuse-of-discretion standard.”                  Gall v. United States, 552 U.S.

38, 41 (2007).         In conducting this review, we “must first ensure

that    the    district        court      committed       no    significant       procedural

error, such as failing to calculate (or improperly calculating)

the    Guidelines      range,        treating       the    Guidelines       as    mandatory,

failing to consider the [18 U.S.C.] § 3553(a) [(2006)] factors,

selecting      a    sentence         based    on    clearly       erroneous       facts,     or

failing to adequately explain the chosen sentence.”                              Id. at 51.

“When    rendering       a    sentence,       the   district       court       must   make    an

individualized assessment based on the facts presented,” United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

                                                2
quotation     marks       and    emphasis       omitted),       and      must    “adequately

explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing,” Gall,

552   U.S.    at        50.         “When     imposing    a     sentence         within   the

Guidelines, however, the [district court’s] explanation need not

be    elaborate          or     lengthy        because        [G]uidelines           sentences

themselves        are   in    many     ways    tailored       to    the    individual     and

reflect approximately two decades of close attention to federal

sentencing policy.”             United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (internal quotation marks omitted).

             Once we have determined that the sentence is free of

procedural         error,        we         must      consider          the      substantive

reasonableness          of    the     sentence,       “tak[ing]         into    account   the

totality of the circumstances.”                     Gall, 552 U.S. at 51.              If the

sentence is within the appropriate Guidelines range, we apply a

presumption       on    appeal      that     the    sentence       is   reasonable.        See

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).     Such a presumption is rebutted only by showing “that the

sentence     is    unreasonable         when       measured    against         the   § 3553(a)

factors.”         United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

             In this case, the district court correctly calculated

and considered the advisory Guidelines range and heard argument

from counsel and allocution from Page.                             The court considered

                                               3
relevant      § 3553(a)       factors        and    explained          that     the     within-

Guidelines sentence was warranted in light of the nature and

circumstances         of      the     offense         and        Page’s        history        and

characteristics.           Further, neither counsel nor Page offers any

grounds       to     rebut     the     presumption              on     appeal       that      the

within-Guidelines          sentence     of    seventy       months’          imprisonment      is

substantively        reasonable.         Accordingly,            we    conclude       that     the

district court did not abuse its discretion in sentencing Page.

              In accordance with Anders, we have also reviewed the

remainder       of   the     record     in     this    case          and     have     found    no

meritorious issues for appeal.                 We therefore affirm the district

court’s judgment.          This court requires that counsel inform Page,

in writing, of the right to petition the Supreme Court of the

United    States     for     further    review.            If    Page       requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave    to   withdraw       from    representation.            Counsel’s          motion     must

state that a copy thereof was served on Page.

              We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented          in    the     materials

before    the      court   and      argument       would    not       aid    the    decisional

process.

                                                                                       AFFIRMED



                                              4